Citation Nr: 1810387	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-24 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a right ankle disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a left shoulder disability.

6.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1992, from March 2002 to June 2007, and from January 2011 to November 2011, with additional inactive service in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction has been transferred to the RO in Oakland, California.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  
VA has a duty to assist the Veteran in developing his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  This duty includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records. 38 C.F.R. § 3.159(c)(2).  Here, the only service treatment records associated with the claims file are dated from January 1989 to March 1992; however, the Veteran served on active duty from March 2002 to June 2007, and from January 2011 to November 2011, with additional inactive service in the Army Reserve.  Thus, it appears to the Board that there may be pertinent service treatment records not associated with the claims file.

During his May 2017 videoconference hearing, the Veteran testified that he incurred bilateral tibial fractures on active duty; and the Veteran asserted that his bilateral ankle, bilateral hip, left shoulder, and lumbar spine disabilities arose from physical training.  The Veteran also testified that he incurred a right ankle sprain during his last period of active duty in 2011.  

The Board notes that the Veteran was afforded a VA examination in December 2009 that found bilateral, symmetrical degenerative joint disease of the ankles and hips.  The examiner also found degenerative joint disease of the lumbar spine and left shoulder joint.  In light of the VA examiner's inability to review the Veteran's service treatment record from March 2002 to June 2007, the Board concludes that an additional VA examination is warranted to review any service treatment records obtained and provide an opinion regarding the etiology of the Veteran's claimed disabilities.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Ongoing VA medical records should also be obtained.  See 38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure any outstanding, relevant VA medical records.

2. Submit a request to the National Personnel Records Center (NPRC) to obtain any outstanding service treatment records, and specifically, the Veteran's Army Reserve service record.  Associate all requests and responses with regard to the development requested in the paragraph above with the Veteran's claims file. 

If it is reasonably certain that these records do not exist or that further efforts to obtain such evidence would be futile, the RO must issue a formal finding of unavailability to that effect and the RO must also provide the Veteran with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

3.  Schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's claimed bilateral ankle, hip, left shoulder, and lumbar spine disabilities.

The claims file should be made available to the examiner for review in connection with the examination. Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

a.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a right or left ankle disability which is related to disease or injury on active duty or injury during inactive duty?

b.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a right or left hip disability which is related to disease or injury on active duty or injury during inactive duty?

c.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a left shoulder disability which is related to disease or injury on active duty or injury during inactive duty?

d.  Is it at least as likely as not (probability of 50 percent or more) that the Veteran has a lumbar spine disability which is related to disease or injury on active duty or injury during inactive duty?

The examiner must provide the rationale for all proffered opinions.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




